575 F.3d 724 (2009)
Chris WALTERS, Appellant
v.
Michael J. ASTRUE and Social Security Administration, Appellees.
No. 09-5206.
United States Court of Appeals, District of Columbia Circuit.
August 6, 2009.
Chris Walters, Greensboro, NC, pro se.
Before SENTELLE, Chief Judge, and TATEL and GARLAND, Circuit Judges.

JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and the supplement thereto filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court's order filed May 21, 2009, dismissing appellant's complaint for lack of subject matter jurisdiction, be affirmed. Because appellant does not allege an actual, ongoing controversy, the district court properly dismissed his complaint. See Honig v. Doe, 484 U.S. 305, 317, 108 S. Ct. 592, 98 L. Ed. 2d 686 (1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.